                               Case 21-32974 Document 1 Filed in TXSB on 09/06/21 Page 1 of 10

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                                   Southern District of Texas


 Case number (if known):                                            Chapter          11                                                      ❑Check if this is an
                                                                                                                                                amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                               04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if known). For more
information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



   1. Debtor's name                               540P Properties, LLC



   2. All other names debtor used
      in the last 8 years

      Include any assumed names,
      trade names, and doing
      business
      as names



   3. Debtor's federal Employer                   4      6 – 3     0       4   2     2    9   6
      Identification Number (EIN)



   4. Debtor's address                            Principal place of business                                      Mailing address, if different from principal place of
                                                                                                                   business

                                                   540 Preston Ave
                                                  Number            Street                                         Number         Street



                                                                                                                   P.O. Box
                                                   Pasadena, TX 77503-1229
                                                  City                                        State     ZIP Code
                                                                                                                   City                                State     ZIP Code

                                                   Harris                                                          Location of principal assets, if different from principal
                                                  County                                                           place of business


                                                                                                                   Number         Street




                                                                                                                   City                                State     ZIP Code




   5. Debtor's website (URL)



   6. Type of debtor                              ❑      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                                  ❑      Partnership (excluding LLP)

                                                  ✔
                                                  ❑      Other. Specify:           Limited Liability Company




Official Form 201                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 1
                             Case 21-32974 Document 1 Filed in TXSB on 09/06/21 Page 2 of 10

Debtor      540P Properties, LLC                                                                                    Case number (if known)
           Name
                                                A. Check one:
   7. Describe debtor's business
                                                ❑Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                ✔Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                ❑
                                                ❑Railroad (as defined in 11 U.S.C. §101(44))
                                                ❑Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                ❑Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                ❑Clearing Bank (as defined in 11 U.S.C. §781(3))
                                                ❑None of the above
                                                B. Check all that apply:
                                                ❑    Tax-exempt entity (as described in 26 U.S.C. §501)

                                                ❑    Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)

                                                ❑    Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                   http://www.uscourts.gov/four-digit-national-association-naics-codes .


   8. Under which chapter of the                Check one:
      Bankruptcy Code is the                    ❑    Chapter 7
      debtor filing?

     A debtor who is a “small business
                                                ❑    Chapter 9
     debtor” must check the first subbox. A     ✔
                                                ❑    Chapter 11. Check all that apply:
     debtor as defined in § 1182(1) who
     elects to proceed under subchapter V of           ❑     The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     chapter 11 (whether or not the debtor is                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than $2,725,625. If
     a “small business debtor”) must check                   this sub-box is selected, attach the most recent balance sheet, statement of operations, cash-flow
     the second sub-box                                      statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
                                                             11 U.S.C. § 1116(1)(B).
                                                       ❑     The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
                                                             (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                             under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                             statement of operations, cash-flow statement, and federal income tax return, or if any of these documents
                                                             do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                       ❑     A plan is being filed with this petition.

                                                       ❑     Acceptances of the plan were solicited prepetition from one or more classes of creditors, in accordance
                                                             with 11 U.S.C. § 1126(b).
                                                       ❑     The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                             Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                             Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                             Form 201A) with this form.
                                                       ❑     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                                ❑    Chapter 12

   9. Were prior bankruptcy cases filed by      ❑No
      or against the debtor within the last 8   ✔Yes. District
                                                ❑                  Southern District of Texas            When 3/4/2019         Case number 19-31233
      years?                                                                                                  MM / DD / YYYY

     If more than 2 cases, attach a separate               District                                       When                    Case number
     list.                                                                                                       MM / DD / YYYY


  10. Are any bankruptcy cases pending or       ✔ No
                                                ❑
      being filed by a business partner or
      an affiliate of the debtor?               ❑Yes. Debtor                                                                    Relationship

                                                           District                                                               When
     List all cases. If more than 1, attach a
                                                                                                                                                MM / DD / YYYY
     separate list.
                                                           Case number, if known




Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                          page 2
                            Case 21-32974 Document 1 Filed in TXSB on 09/06/21 Page 3 of 10

Debtor      540P Properties, LLC                                                                                 Case number (if known)
           Name


  11. Why is the case filed in this     Check all that apply:
      district?
                                        ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                        ❑
                                           immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                        ❑A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
  12. Does the debtor own or have       ✔ No
                                        ❑
      possession of any real property
      or personal property that needs
                                        ❑Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      immediate attention?                         Why does the property need immediate attention? (Check all that apply.)
                                                   ❑   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard?


                                                   ❑   It needs to be physically secured or protected from the weather.
                                                   ❑   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                                       example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   ❑   Other
                                                   Where is the property?
                                                                             Number          Street




                                                                             City                                            State      ZIP Code
                                                  Is the property insured?
                                                   ❑No
                                                   ❑Yes.        Insurance agency
                                                                Contact name
                                                                Phone

         Statistical and administrative information

      13. Debtor’s estimation of        Check one:
          available funds?              ❑Funds will be available for distribution to unsecured creditors.
                                        ✔After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.
                                        ❑
      14. Estimated number of           ✔ 1-49 ❑ 50-99
                                        ❑                                    ❑ 1,000-5,000 ❑ 5,001-10,000                ❑ 25,001-50,000 ❑ 50,000-100,000
          creditors                     ❑ 100-199 ❑ 200-999                  ❑ 10,001-25,000                             ❑ More than 100,000

      15. Estimated assets               ❑    $0-$50,000                        ✔
                                                                                ❑     $1,000,001-$10 million                   ❑     $500,000,001-$1 billion
                                         ❑    $50,001-$100,000                  ❑     $10,000,001-$50 million                  ❑     $1,000,000,001-$10 billion
                                         ❑    $100,001-$500,000                 ❑     $50,000,001-$100 million                 ❑     $10,000,000,001-$50 billion
                                         ❑    $500,001-$1 million               ❑     $100,000,001-$500 million                ❑     More than $50 billion




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                           Case 21-32974 Document 1 Filed in TXSB on 09/06/21 Page 4 of 10

Debtor      540P Properties, LLC                                                                                      Case number (if known)
           Name




                                            ❑    $0-$50,000                            ❑   $1,000,001-$10 million                     ❑   $500,000,001-$1 billion
      16. Estimated liabilities
                                            ❑    $50,001-$100,000                      ❑   $10,000,001-$50 million                    ❑   $1,000,000,001-$10 billion
                                            ❑    $100,001-$500,000                     ❑   $50,000,001-$100 million                   ❑   $10,000,000,001-$50 billion
                                            ✔
                                            ❑    $500,001-$1 million                   ❑   $100,000,001-$500 million                  ❑   More than $50 billion



         Request for Relief, Declaration, and Signatures


 WARNING --         Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
                    for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      17. Declaration and signature of               The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
          authorized representative of
          debtor                                     I have been authorized to file this petition on behalf of the debtor.

                                                     I have examined the information in this petition and have a reasonable belief that the information is true and
                                                     correct.

                                                I declare under penalty of perjury that the foregoing is true and correct.

                                                    Executed on     09/06/2021
                                                                    MM/ DD/ YYYY



                                                ✘ /s/ Bryan D. Hudson                                                    Printed name
                                                                                                                                              Bryan D. Hudson
                                                    Signature of authorized representative of debtor


                                                    Title                          Member



      18. Signature of attorney
                                                ✘                            /s/ John E Smith                            Date 09/06/2021
                                                                                                                                   MM/ DD/ YYYY
                                                    Signature of attorney for debtor



                                                     John E Smith
                                                    Printed name

                                                     John E. Smith & Associates, P.C.
                                                    Firm name

                                                     907 S Friendswood Dr Ste 204
                                                    Number          Street


                                                     Friendswood                                                             TX               77546-5489
                                                    City                                                                     State            ZIP Code



                                                     (281) 996-9393                                                           john@johnesmithattorney.com
                                                    Contact phone                                                             Email address



                                                     18613275                                                                 TX
                                                    Bar number                                                                State




Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 4
                               Case 21-32974 Document 1 Filed in TXSB on 09/06/21 Page 5 of 10

 Fill in this information to identify the case:

 Debtor name                                 540P Properties, LLC

 United States Bankruptcy Court for the:
                                   Southern District of Texas


 Case number (if known):                                                                                                                     ❑Check if this is an
                                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                 12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
      ❑No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List Creditors Who Have Secured Claims

 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim,      Column A                   Column B
        list the creditor separately for each claim.
                                                                                                                              Amount of claim            Value of collateral
                                                                                                                              Do not deduct the          that supports this
                                                                                                                              value of collateral.       claim

2.1 Creditor’s name                                             Describe debtor’s property that is subject to a lien                   $183,266.22                $1,147,971.00
    Texas Citizens Bank                                         Real, Commercial | Legal Description: TRS 8-27
                                                                8-28 & 8-28A ABST 18 T EARLE
        Creditor's mailing address                              540 Preston Ave Pasadena, TX 77503-1229
        c/o Greer, Herz & Adams, LLP                            Describe the lien
        1 Moody Plz # 18
                                                                Is the creditor an insider or related party?
        Galveston, TX 77550
                                                                ❑✔ No
                                                                ❑Yes.
        Creditor's email address, if known

                                                                Is anyone else liable on this claim?
                                                                ❑No
        Date debt was incurred        12/20/2017
        Last 4 digits of account                                ❑✔Yes. Fill out Schedule H: Codebtors (Official Form 206H).
        number                          7 1 1 0
                                                              As of the petition filing date, the claim is:
        Do multiple creditors have an interest in the same Check all that apply.
        property?
                                                              ❑Contingent
        ❑No.                                                  ❑Unliquidated
        ✔Yes. Specify each creditor, including this creditor, ❑Disputed
        ❑
               and its relative priority.
                1) The Malachite Group of Texas, Inc.
                2) Texas Citizens Bank

        Remarks: Lien on Real Estate based on pledge for third party Borrower


 3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
        Page, if any.                                                                                                                  $868,948.71




Official Form 206D                                         Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 3
                              Case 21-32974 Document 1 Filed in TXSB on 09/06/21 Page 6 of 10

Debtor      540P Properties, LLC                                                                                     Case number (if known)
           Name

                                                                                                                            Column A               Column B
 Part 1: Additional Page
                                                                                                                            Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                   Do not deduct the      that supports this
 page.                                                                                                                      value of collateral.   claim

2.2 Creditor’s name                                           Describe debtor’s property that is subject to a lien                   $685,682.49          $1,147,971.00
    The Malachite Group of Texas, Inc.                        Real, Commercial | Legal Description: TRS 8-27
                                                              8-28 & 8-28A ABST 18 T EARLE
     Creditor's mailing address                               540 Preston Ave Pasadena, TX 77503-1229
      c/o Law Office of Phyllis Ocean, PLLC                   Describe the lien
      5858 Westheimer Rd Ste 850
                                                              Is the creditor an insider or related party?
      Houston, TX 77057-5968
                                                              ❑✔ No
                                                              ❑Yes.
     Creditor's email address, if known

                                                              Is anyone else liable on this claim?
     Date debt was incurred            2/6/2020
                                                              ❑✔ No
     Last 4 digits of account                                 ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     number
                                                        As of the petition filing date, the claim is:
     Do multiple creditors have an interest in the same Check all that apply.
     property?
                                                        ❑Contingent
     ❑No.                                               ❑Unliquidated
     ✔Yes. Have you already specified the relative
     ❑                                                  ❑Disputed
            priority?
          ❑No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔Yes. The relative priority of creditors is
          ❑
                  specified on lines        2.1




Official Form 206D                                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of 3
                             Case 21-32974 Document 1 Filed in TXSB on 09/06/21 Page 7 of 10

Debtor      540P Properties, LLC                                                                                Case number (if known)
           Name
 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

     Name and address                                                                                         On which line in Part 1      Last 4 digits of
                                                                                                              did you enter the related    account number for
                                                                                                              creditor?                    this entity

     Texas Citizens Bank                                                                                      Line     2.1
     4949 Fairmont Parkway
     Pasadena, TX 77505

     The Malachite Group of Texas, Inc                                                                        Line     2.2
     1955 W JC Jester Blvd
     Houston, TX 77008




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 3 of 3
                               Case 21-32974 Document 1 Filed in TXSB on 09/06/21 Page 8 of 10


 Fill in this information to identify the case:

 Debtor name                                 540P Properties, LLC

 United States Bankruptcy Court for the:
                                   Southern District of Texas


 Case number (if known):                                                                                                                    ❑Check if this is an
                                                                                                                                               amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                         12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the
schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents.
This form must state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



           Declaration and signature

         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
         representative of the debtor in this case.
         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


         ❑      Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

         ✔
         ❑      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         ❑      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

         ❑      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         ❑      Schedule H: Codebtors (Official Form 206H)

         ❑      A Summary of Assets and Liabilities for Non-Individuals (Official Form 206A-Summary)

         ❑      Amended Schedule

         ❑      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

         ❑      Other document that requires a declaration




         I declare under penalty of perjury that the foregoing is true and correct.



         Executed on 09/06/2021
                          MM/ DD/ YYYY
                                                                                ✘ /s/ Bryan D. Hudson
                                                                                      Signature of individual signing on behalf of debtor


                                                                                      Bryan D. Hudson
                                                                                      Printed name


                                                                                       Member
                                                                                      Position or relationship to debtor




Official Form B202                                      Declaration Under Penalty of Perjury for Non-Individual Debtors
                    Case 21-32974 Document 1 Filed in TXSB on 09/06/21 Page 9 of 10

                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                           SOUTHERN DISTRICT OF TEXAS
                                                                 HOUSTON DIVISION

IN RE: 540P Properties, LLC                                                                  CASE NO

                                                                                             CHAPTER 11




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       09/06/2021              Signature                                   /s/ Bryan D. Hudson
                                                                              Bryan D. Hudson, Member
Case 21-32974 Document 1 Filed in TXSB on 09/06/21 Page 10 of 10


                       Kast Fabrics, Inc.
                       540 Preston Ave
                       Pasadena, TX 77503-1229




                       Texas Citizens Bank
                       c/o Greer, Herz & Adams, LLP
                       1 Moody Plz # 18
                       Galveston, TX 77550



                       Texas Citizens Bank
                       4949 Fairmont Parkway
                       Pasadena, TX 77505




                       The Malachite Group of Texas,
                       Inc
                       1955 W JC Jester Blvd
                       Houston, TX 77008



                       The Malachite Group of Texas,
                       Inc.
                       c/o Law Office of Phyllis Ocean, PLLC
                       5858 Westheimer Rd Ste 850
                       Houston, TX 77057-5968
